DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments regarding the interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive. The amendments to the claims clarify the structure of the terms.
	Applicant’s arguments regarding the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive. The amendments to the claims overcome the 112(b) rejections. The 112(b) rejections are withdrawn.
	Applicant’s arguments regarding the rejections under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the claims are now directed to a specific practical application and are not capable of being performed mentally or with pen and paper. This is not persuasive: see 101 rejection below for details.
	Applicant’s arguments regarding the rejection of claim 14 under 35 U.S.C. 102 have been fully considered but are not persuasive. Applicant argues that the prior art does not teach “an engagement means arranged to engage the at least one motion sensor to the user, the motion of the user includes a body movement as a result of natural inhalations and exhalations of the user, including at least the chest of the user moves up and down periodically and repeatedly, and the engagement means is arranged to engage the at least one motion sensor around a wrist of the user.” This is not found persuasive as US 2020/0260962 to Mouchantaf does teach these features: see 102 rejection below. Applicant also argues that “the algorithm used in the claimed system is entirely different from the algorithm disclosed in any of the prior art documents.” This is not found persuasive because this is not commensurate in scope with the claim language. The claim language is not limited to any of the specific algorithmic details the Applicant points out. Applicant also argues that a skilled person would not be motivated to modify the system in Mouchantaf to include engagement means to engage the motion sensor around a wrist of the user. This is not persuasive, as Mouchantaf does teach engagement means that are capable of the function of engaging the motion sensor around a wrist of the user, as seen in the 102 rejection below.
	Applicant does not make arguments specifically directed to the rejection of claim 36 under 35 U.S.C. 102 except for a statement on page 15 that “[t]he prior art does not provide wrist engagement of a motion sensor for analysis of breathing, and, as such claims 14 and 36 are novel and patentable over the cited art.” This argument is moot because the new ground of rejection for claim 36 in view of NPL Document “A Study on Measuring Heart- and Respiration-Rate via Wrist-Worn Accelerometer-based Seismocardiography (SCG) in Comparison to Commonly Applied Technologies” does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 15, 17-19, 23-29, 32, 33, 36, 37, and 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 14 contains the limitation “the digital signal processor is further arranged to detect any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time”. Claim 36 contains the limitation “the method further comprises the step of detecting, by the digital signal processor, any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time.” This claim language would include detecting, for instance, a mental disorder, or a superficial skin lesion such as a papercut, based on the parameters obtained from the physiological signal. The disclosure does not enable one skilled in the art to make and use the claimed invention without undue experimentation. The factors considered in making this determination are as follows:
The breadth of the claims: the limitation “any irregular health condition” is extremely broad and encompasses a vast amount of subject matter, the scope of which is far beyond what is discussed in the disclosure.
The nature of the invention: a device that obtains physiological parameters based on movement data, which limits the physiological parameters that can be obtained to those that affect movement.
The state of the prior art: at the time the application was effectively filed, a device that could perform the claimed limitation was not known in the prior art.
The level of one of ordinary skill: a person of ordinary skill in the art would know how to detect one or some irregular health conditions based on physiological parameters derived from movement data, but would not know how to detect all irregular health conditions based on those parameters, or even know all irregular health conditions that could be detected in general.
The level of predictability in the art: there is a lack of predictability in the art. One skilled in the art could not readily anticipate the effect of a change in, for instance, the detection algorithm of the device. The sensitivity and specificity of the algorithm could not be predicted.
The amount of direction provided by the inventor: the inventor provides no direction or guidance as to how the digital signal processor could be made to perform the claimed function.
The existence of working examples: no working example exists.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: a large amount of experimentation would be necessary to make a device capable of performing the claimed function.
The above considered factors support a determination that the disclosure does not satisfy the enablement requirement.
All dependent claims are rejected by virtue of their dependence on claims 14 or 36.

Claims 14, 15, 17-19, 23-29, 32, 33, 36, 37, and 39-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 14 contains the limitation “the digital signal processor is further arranged to detect any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time”. The disclosure does not adequately describe an algorithm that the digital signal processor uses to perform this function. It is not described how the digital signal processor performs this function. The claimed subject matter has not been sufficiently described such that it would be conveyed to one skilled in the art that the inventor had possession of the claimed invention at the time the application was effectively filed.
Claim 36 contains the limitation “the method further comprises the step of detecting, by the digital signal processor, any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time.” The disclosure does not adequately described how this step is performed. The claimed subject matter has not been sufficiently described such that it would be conveyed to one skilled in the art that the inventor had possession of the claimed invention at the time the application was effectively filed.
All dependent claims are rejected by virtue of their dependence on claim 14 or 36.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 36, 37, and 39-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “[t]he system for analyzing a behavior or an activity of an object in accordance with claim 17” lacks antecedent basis. Claim 17 is directed to a system for analyzing a behavior or an activity of a user. For further examination, the claim will be interpreted as being for a user, not an object.
Regarding claim 36, the limitation “the obtained physiological parameters” in line 15 of page 7 lacks antecedent basis. For further examination, it will be interpreted as a new element.
Additionally regarding claim 36, the limitation “and obtaining, by the digital signal processor, associated with the motion of the user according to the physiological signal” is indefinite. It is not clear what element is associated with the motion of the user. It will be understood as the physiological signal is associated with the motion of the user.
Regarding claim 41, the limitation “using at least one motion sensor” in line 4 is indefinite. It is unclear whether “at least one motion sensor” is intended to draw antecedence from the at least one motion sensor of claim 36, or is intended to be a new element. For examination purposes, it will be interpreted as drawing antecedence from the at least one motion sensor of claim 36.
All other rejected claims are rejected by virtue of their dependence on claim 36.

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 14 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “transform the movement data to a physiological signal, and obtain physiological parameters associated with the motion of the user according to the physiological signal”, “the motion of the user includes a body movement as a result of natural inhalations and exhalations of the user, including at least the chest of the user moves up and down periodically and repeatedly” and “detect any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of determining a behavior or an activity on an object, and the determination of a behavior or an activity is not a technology, it is simply information. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional elements of “at least one motion sensor arranged to detect a motion of the user and obtain movement data associated with the motion of the user for a predetermined period of time”, “a digital signal processor”, and “engagement means arranged to engage the at least one motion sensor to the user, the engagement means including a device housing and an adjustable wristband, the engagement means is arranged to engage the at least one motion sensor around a wrist of the user”. However, the “at least one motion sensor” is merely a pre-requisite data gathering generic structure and the “digital signal processor” is a highly generalized, generic computer structure. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). At least one motion sensor arranged to detect a motion of the user and obtain movement data associated with the motion of the user for a predetermined period of time does not render such a system patent-eligible. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer).  That is, the additional claim elements (1) are merely data gathering, audience determining, and/or stimuli producing implementation(s) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data, determine the audience, and/or produce the stimuli; (2) fail to be tied to a particular machine or apparatus, or transform a particular article to a different state or thing; and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The additional element of “an engagement means arranged to engage the at least one motion sensor to the user, the engagement means including a device housing and an adjustable wristband, the engagement means is arranged to engage the at least one motion sensor around a wrist of the user” is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by Col. 2 lines 13-15, Col. 3 line 66 – Col. 4 line 3, Col. 4 lines 39-42, and Col. 4 lines 59-61 of US 7,381,154 to Sudeith (a watch inherently includes a housing and a wristband) and Col. 4 lines 46-50 of US 8,040,758 to Dickinson (see Fig. 2, a watch inherently includes a housing and a wristband). Additionally, these elements as an ordered combination do not add anything additional to what the individual elements convey.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 14 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 15, 17, and 18 simply further limit the abstract idea of claim 14 and are also rejected.
Claim 19 recites the additional element of “the at least one motion sensor includes at least one of an accelerometer, a multi-axis accelerometer, a gyroscope, and a multi-axis gyroscope.” However, this element is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by para [0031] of US Patent Application Publication no. 2019/0076062 to Seneviratne, or Col. 2 lines 19-22 of US Patent 5,808,552 to Wiley, or para [0003] of US Patent Application Publication no. 2018/0271380 to Gregg. Therefore, this element does not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Claims 23-29 simply further limit the abstract idea of claim 14 and are also rejected.
Claim 32 recites “a communication module arranged to communicate the movement data to an external device including the digital signal processor”, which is a mental process performed by a generic computer, and the claim remains directed to a judicial exception.
Claim 33 recites “a storage module arranged to at least temporarily store the movement data obtained by the at least one motion sensor,” which is a mental process performed by a generic computer, and the claim remains directed to a judicial exception.

Claim 36 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 36 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “obtaining movement data associated with the motion of the user for a predetermined period of time,” “transforming […] the movement data to a physiological signal, and obtaining […] associated with the motion of the user according to the physiological signal,” “the motion of the user includes a body movement as a result of breathing of the user, in which the chest of the user moves up and down periodically and repeatedly,” and “detecting […] any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time.” This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper.  The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application.  That is, there appears to be no tangible improvement in a technology as a result of this claimed subject matter.  Instead, the claim language just appears to be an improved way of determining a behavior or an activity on an object, and the determination of a behavior or an activity is not a technology, it is simply information. As a result, step 2A is satisfied and the second step, step 2B, must be considered.
With regard to step 2B, the claim does not appear to recite additional elements that amount to significantly more. The claim recites the additional elements of “at least one motion sensor for detecting a motion of the user”, “a digital signal processor”, “engaging, by engagement means including a device housing and an adjustable wristband, at least one motion sensor to the user, the engagement means is arranged to engage the at least one motion sensor around a wrist of the user”, and “the at least one motion sensor is engaged around a wrist of the user”. However, the “at least one motion sensor” is merely a pre-requisite data gathering generic structure and the “digital signal processor” is a highly generalized, generic computer structure. Configuring a standard, computerized system to implement an abstract idea does not make the configuration patent-eligible. Manipulation of abstractions on a computer '"cannot meet the test because they are not physical objects or substances, and they are not representative of physical objects or substances."' Ultramercial, 772 F.3d at 717 (quoting Bilski, 545 F.3d at 963); see also Bancorp Services, LLC v. Sun Life Assur. Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012), cert. denied, 134 S. Ct. 2870 (2014) ("[A]dding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible."') (quoting Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012). At least one motion sensor arranged to detect a motion of the user does not render such a system patent-eligible. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer).  That is, the additional claim elements (1) are merely data gathering, audience determining, and/or stimuli producing implementation(s) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data, determine the audience, and/or produce the stimuli; (2) fail to be tied to a particular machine or apparatus, or transform a particular article to a different state or thing; and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  The additional element of “engaging, by an engagement means including a device housing and an adjustable wristband, at least one motion sensor to the user for detecting a motion of the user, the at least one motion sensor is engaged around a wrist of the user” is not “significantly more” because it is well-known, routine, and/or conventional as evidenced by Col. 2 lines 13-15, Col. 3 line 66 – Col. 4 line 3, Col. 4 lines 39-42, and Col. 4 lines 59-61 of US 7,381,154 to Sudeith (a watch inherently includes a housing and a wristband) and Col. 4 lines 46-50 of US 8,040,758 to Dickinson (see Fig. 2, a watch inherently includes a housing and a wristband). Additionally, these elements as an ordered combination do not add anything additional to what the individual elements convey.  Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 36 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
Claims 37, 39, 40, and 46 simply further limit the abstract idea of claim 36 and are also rejected.
Claim 41 recites the additional element of “detecting the motion of the user using at least one motion sensor, including at least one of an accelerometer, a 3-axis accelerometer, a gyroscope and a 3-axis gyroscope.” However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by para [0031] of US Patent Application Publication no. 2019/0076062 to Seneviratne, or Col. 2 lines 19-22 of US Patent 5,808,552 to Wiley, or para [0003] of US Patent Application Publication no. 2018/0271380 to Gregg. Additionally, this additional element is merely insignificant data gathering. "[M]onitoring, recording, and inputting information represent insignificant '"data-gathering steps,"' and "thus add nothing of practical significance to the underlying abstract idea." Wireless Media, 100 F. Supp.3d at 416 (quoting CyberSource, 654 F.3d at 1370); see also OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364 (Fed. Cir. 2015), cert. denied, 136 S. Ct. 701 (Dec. 14, 2015) (invalidating patent implementing the abstract idea of price optimization on a generic computer).  That is, the additional claim elements (1) are merely data gathering, audience determining, and/or stimuli producing implementation(s) and/or steps that do not apply the judicial exception in a novel manner, but rather are a pre-requisite because they supply the data, determine the audience, and/or produce the stimuli; (2) fail to be tied to a particular machine or apparatus, or transform a particular article to a different state or thing; and/or (3) are (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
Claims 42-45 simply further limit the abstract idea of claim 41 and are also rejected.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 15, 17-19, 23-29, 32, and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0260962, hereinafter Mouchantaf.
Regarding claim 14, Mouchantaf teaches a system for analyzing a behavior or an activity of a user (data analysis system 100), comprising: at least one motion sensor arranged to detect a motion of the user and obtain movement data associated with a motion of the object for a predetermined period of time (sampling module 146, sensor 142, paras [0068], [0112], [0213], [0220]); and a digital signal processor arranged to transform the movement data to a physiological signal and obtain physiological parameters associated with the motion of the user according to the physiological signal (signal processing module 148, processor 118, para [0068]); and an engagement means arranged to engage the at least one motion sensor to the user, the engagement means including a device housing and an adjustable wristband (paras [0072], [0073], [0091], [0100], [0101], Fig. 9D, Examiner’s note: the belt reads on the broadest reasonable interpretation of wristband because the belt is a band that wraps around a user’s abdomen and can be similarly wrapped around a user’s wrist), characterized in that: the motion of the user includes a body movement as a result of natural inhalations and exhalations of the user, including at least the chest of the user moves up and down periodically and repeatedly (paras [0069], [0070], [0083], [0167]); the engagement means is arranged to engage the at least one motion sensor around a wrist of the user (paras [0072], [0073], [0091], [0100], [0101], Fig. 9D, Examiner’s note: the belt is a band that wraps around a user’s abdomen and can be similarly wrapped around a user’s wrist, and therefore is capable of performing the claimed function); and the digital signal processor is further arranged to detect any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time (paras [0069], [0076], and [0077]).
Regarding claim 15, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, wherein the physiological parameters includes an instantaneous breathing rate of the user (paras [0046], [0050], [0069], [0076]).
Regarding claim 17, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, wherein the physiological signal comprises an inhale-to-exhale waveform associated with the movement data (Fig. 25, para [0167]).
Regarding claim 18, Mouchantaf teaches the system for analyzing a behavior or an activity of an object in accordance with claim 17, wherein the inhale-to-exhale waveform includes peaks and valleys each representing an inhalation and an exhalation respectively (Fig. 25, para [0167]).
Regarding claim 19, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, wherein the at least one motion sensor includes at least one of an accelerometer, a multi-axis accelerometer, a gyroscope, and a multi-axis gyroscope (para [0066]).
Regarding claim 23, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 19, wherein the multi-axis accelerometer (para [0066]) is arranged to sample the motion of the user with a sampling rate of at least 25 Hz (paras [0169]-[0172]).
Regarding claim 24, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 19, wherein the multi-axis accelerometer (para [0066]) is arranged to sample the motion of the user with a resolution of at least 12-bit (paras [0074] and [0089]).
Regarding claim 25, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 19, wherein the digital signal processor is further arranged to process at least one source signal obtained by the at least one motion sensor associated with the detected motion to obtain the physiological parameters (paras [0065], [0090], [0071], [0108]).
Regarding claim 26, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 25, wherein the digital signal processor is further arranged to filter a noise signal from the at least one source signal acquired by the motion sensor (paras [0065], [0071], [0090], [0108]).
Regarding claim 27, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 26, wherein the digital signal processor is arranged to filter the noise signal which is associated with a quality index of the at least one source signal acquired by the motion sensor (paras [0170], [0172], [0173], signal to noise ratio).
Regarding claim 28, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 26, wherein the digital signal processor is further arranged to consolidate source signals associated with the detected motion obtained in a plurality of axes to obtain the movement data (paras [0083], [0084], [0090], [0109], [0134]).
Regarding claim 29, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, wherein the physiological parameters include a heart rate and/or a heart rate variability of the user (paras [0046], [0050], [0069], [0076]).
Regarding claim 32, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, further comprising a communication module arranged to communicate the movement data to an external device including the digital signal processor (paras [0066], [0105], communications interface 140).
Regarding claim 33, Mouchantaf teaches the system for analyzing a behavior or an activity of a user in accordance with claim 14, further comprising a storage module arranged to at least temporarily store the movement data obtained by the at least one motion sensor (para [0064], data storage 104, storage 122, persistent storage 138, memory 136).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 37, and 39-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mouchantaf in view of NPL Document “A Study on Measuring Heart- and Respiration-Rate via Wrist-Worn Accelerometer-based Seismocardiography (SCG) in Comparison to Commonly Applied Technologies”, hereinafter Haescher.
Regarding claim 36, Mouchantaf teaches a method for analyzing a behavior or an activity of a user, comprising the steps of: engaging, by an engagement means including a device housing and an adjustable wristband (paras [0072], [0073], [0091], [0100], [0101], Fig. 9D, Examiner’s note: the belt reads on the broadest reasonable interpretation of wristband because the belt is a band that wraps around a user’s abdomen and can be similarly wrapped around a user’s wrist), at least one motion sensor to the user for detecting a motion of the user (sampling module 146, sensor 142, paras [0066], [0068], [0112], [0213], [0220]) and obtaining movement data associated with the motion of the user for a predetermined period of time (paras [0068], [0112], [0213], [0220]); and transforming, by a digital signal processor, the movement data to obtain a physiological signal (signal processing module 148, processor 118, para [0068]), and obtaining, by the digital signal processor, associated with the motion of the user according to the physiological signal (para [0068]); characterized in that: the motion of the user includes a body movement as a result of breathing of the user, in which the chest of the user moves up and down periodically and repeatedly (paras [0069], [0070], [0083], [0167]); and the method further comprises the step of detecting, by the digital signal processor, any irregular health condition of the user based on the obtained physiological parameters over the predetermined period of time (paras [0069], [0076], and [0077]).
Mouchantaf does not teach the at least one motion sensor is engaged around a wrist of the user.
However, Haescher teaches a method for analyzing a behavior or an activity of a user (abstract) wherein at least one motion sensor (accelerometer, abstract) is engaged around a wrist of the user (accelerometer worn on the wrist, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Mouchantaf such that the at least one motion sensor is engaged around a wrist of the user, as taught by Haescher, in order to engage the motion sensor to the user without a high power consuming and complex sensor setup (Haescher, page 1 column 1).
Regarding claim 37, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 36, wherein the physiological parameters includes an instantaneous breathing rate of the user (paras [0046], [0050], [0069], [0076]).
Regarding claim 39, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 37, wherein the physiological signal comprises an inhale-to-exhale waveform associated with the movement data (Fig. 25, para [0167]).
Regarding claim 40, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 39, wherein the inhale-to-exhale waveform includes peaks and valleys each representing an inhalation and exhalation respectively (Fig. 25, para [0167]).
Regarding claim 41, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 36, further comprising the step of detecting the motion of the user using at least one motion sensor, including at least one of an accelerometer, a 3-axis accelerometer, a gyroscope and a 3-axis gyroscope (para [0066]).
Regarding claim 42, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 41, further comprising the step of processing, by the digital signal processor, at least one source signal obtained by the at least one motion sensor associated with the detected motion to obtain the physiological parameters (paras [0065], [0071], [0090], [0108]).
Regarding claim 43, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 42, wherein the step of processing, by the digital signal processor, the at least one source signal includes filtering a noise signal from the at least one source signal acquired by the motion sensor (paras [0065], [0071], [0090], [0108]).
Regarding claim 44, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 43, wherein the step of processing, by the digital signal processor, the at least one source signal includes filtering the noise signal which is associated with a quality index of the at least one source signal acquired by the motion sensor (paras [0170], [0172], [0173], signal to noise ratio).
Regarding claim 45, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 43, further comprising the step of consolidating, by the digital signal processor, source signals associated with the detected motion obtained in a plurality of axes to obtain the movement data (paras [0083], [0084], [0090], [0109], [0134]).
Regarding claim 46, Mouchantaf teaches the method for analyzing a behavior or an activity of a user in accordance with claim 36, wherein the physiological parameters include a heart rate and/or a heart rate variability of the user (paras [0046], [0050], [0069], [0076]).

Prior Art Cited Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0007935 is directed to a wrist worn accelerometer and/or gyroscope used to detect respiratory rate, heart rate, and heart rate variability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791